Title: John Hemmings to Thomas Jefferson, 26 September 1819
From: Hemmings, John (Hemings)
To: Jefferson, Thomas


					
						Dear Sir
						
							poplar forest
							sunday Sep. 26th 1819
						
					
					i am veary sorrowey to inform you that the flat roof over the hall Lakes veary bad wensday 22th we had a raine for 24 ourers Cleard off on thursday at son sun rise and naver stop driping untill 10 oClock in the day the havyis leake is in the senter Center and Coms out right at the face of the trimmng Sir remember that the   bothom of the guttur  joists is Lavell on the under side and now is swaged from 2 to 3 inches in the Center and i think the water will make its way to the lowis place it Cawis one leak in the Parlour and allso in the north west Lodging room i am in hopes it may bee freed at the ends by Copper or Cheet iron but it is much trubbel to remove the Plinth for that is naild to the floer all had better Stand till you y Coms
					
						I am your obedient Sirvent
						
							John Hemmings
						
					
				